Order
PER CURIAM.
Mark Daniel Silverthorn (Appellant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief. He brings three points on appeal: First, he alleges that his counsel was ineffective for failing to raise, litigate and appeal an alleged double jeopardy violation. Second, he alleges that his counsel was ineffective for failing to object to a particular count in the information that charged a different offense than that charged in the complaint, *751for which new charge he was never afforded and never waived a preliminary hearing. Third, he alleges that his counsel was ineffective by failing to bring a controlling case on an evidentiary issue concerning witness bias to the trial and appellate courts’ attention.
After an evidentiary hearing, the motion court found that Appellant had not met his burden of proving that counsel’s alleged failures amounted to ineffective assistance of counsel.
Affirmed. Rule 84.16(b).